DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-11) in the reply filed on 09/07/2021 is acknowledged. The traversal is on the ground(s) that a particular group of limitations constitute a special technical feature. This is not found persuasive. Firstly, it is noted that the argued Fig. 4 of US Patent Application Publication 2014/0316278 (“Addison”) appears to be from a different reference than the one cited. Nonetheless, the cited reference includes a similar figure. Secondly, the pulse height signal in Applicant’s own disclosure is not element 40 of Fig. 6. Element 40 is an arterial blood pressure signal. Element 41 is the pulse height signal, and element 42 is the baseline of the pulse height signal (which looks like the average of the signal, similar to the average cited in Addison to teach the pulse height baseline). As explained below, the pulse height baseline is derived from the pulse height signal because it is an average of the signal. I.e., the Office did not cite to the minimum of the signal for this particular baseline. US Patent Application Publication 2010/0152560 (“Turcott”) teaches normalizing/de-trending the pulse height signal (which is generally the PPG waveform 21 in Fig. 1 of Addison) by subtracting an average, the average already taught by Addison. Therefore, the features are not special technical features.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Accordingly, claims 1-11 are currently under consideration (with claim 2 having been cancelled).

Claim Objections
Claims 7, 9, and 10 are objected to because of the following informalities: 
Regarding claim 7, the recitation of “obtain as input signal” in line 2 should instead read --obtain as the input signal--.
Regarding claim 9, the recitation of “the pulse pressure variation value in a computing window by computing the difference between the maximum value and the minimum value” in lines 2-4 should instead read --the pulse pressure variation in the computing window by computing the difference between a maximum value and a minimum value--.
Regarding claim 10, the recitation of “the computed” in line 3 should instead read --computed--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4, 6, 8, and 11 include broad recitations followed by the phrase “in particular” and then narrower recitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of Claim 6 also uses the term “preferably” to further narrow a limitation, and is unclear for similar reasons.
Regarding claim 8, there is insufficient antecedent basis for the recitation of “the filtered de-trended signal” in line 3 such that it is unclear whether the claim is intended to depend from claim 1 or claims 6. For purposes of examination, it will be interpreted as depending from claim 1, where the de-trended pulse height signal may be filtered or non-filtered.
Claims 9 and 10 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1 and 3-11 are directed to a “device,” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claim 1 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
deriving a pulse height baseline from the pulse height signal, - deriving a de-trended pulse height signal by subtracting the pulse height baseline from the pulse height signal; - computing the pulse pressure variation from the de-trended pulse height signal and the pulse height baseline as the ratio between the difference between extrema of the de-trended pulse height signal and the respective value of the pulse height baseline signal.
Each of these steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of e.g. the pulse height signal, 
Prong Two: Claim 1 does not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. a processor), and
add insignificant extra-solution activity (the pre-solution activity of: obtaining an input signal and processing the signal to derive a pulse height signal (e.g. filtering the signal), using a generic data-gathering component (a signal input); the post-solution activity of: outputting the computed pulse pressure variation, using a generic data-outputting component (a signal output)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the computed pulse pressure variation is not outputted in any way such that a diagnostic benefit is realized (i.e., it remains in a processing “black box”). Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claim 1 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the abstract idea (e.g. determining a ventilation frequency (claims 4 and 5), using a computing window (claim 8), subtracting and dividing (claims 9 and 10), etc.),
further describe the pre-solution activity (or the structure used for such activity) (e.g. obtaining the ventilation frequency (claim 3), filtering around a ventilation frequency (claim 6), interpolating (claim 11), etc.), and
describe field-of-use context (e.g. the type of input signal (claim 7), etc.).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0316278 (“Addison”) and US Patent Application Publication 2010/0152560 (“Turcott”).
Regarding claim 1, Addison teaches [a] device for determining pulse pressure variation of a subject (¶¶s 0033 and 0038, determining a relationship which involves PPV requires calculation of PPV, according to the formula as described - “[t]he minimum amplitude of the cardiac pulses may be subtracted from the maximum amplitude then divided by an average or mean value”), said device comprising: a signal input configured to obtain an input signal representing a hemodynamic signal of the subject (¶ 0008 - also see Fig. 16, sensor 212 providing a signal to monitor 214); a processor (Fig. 10, processor 520 - also see Fig. 17) configured to process the input signal and compute a pulse pressure variation by - deriving a pulse height signal from the input signal (¶ 0034 - also see Fig. 1, showing amplitudes), - deriving a pulse height baseline from the pulse height signal (¶¶s 0039 and 0040, AMP.sub.ave being an average of the amplitudes), …, - computing the pulse pressure variation from the … pulse height signal and the pulse height baseline signal as the ratio between the difference between extrema of the … pulse height signal and the respective value of the pulse height baseline signal (as above, in ¶ 0038 - “[t]he minimum amplitude of the cardiac pulses may be subtracted from the maximum amplitude then divided by an average or mean value); and outputting the computed pulse pressure variation (¶ 0062, Fig. 2, etc.).
Addison does not appear to explicitly teach deriving a de-trended pulse height signal by subtracting the pulse height baseline from the pulse height signal, and then using the detrended signal for analysis.
Turcott teaches normalizing/de-trending signal samples by subtracting an average from each of the plurality of samples (¶ 0075). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to de-trend the signals in Addison as in Turcott, and then to use the de-trended signals for analysis, since de-trending is a common signal processing technique to make analysis of data easier (i.e., the signal becomes more uniform, making it easier to visually observe amplitude differences). This would still preserve all of the data needed to make the DPOP calculation of ¶ 0039 of Addison.
Regarding claim 3, Addison-Turcott teaches all the features with respect to claim 1, as outlined above. Addison-Turcott further teaches wherein the signal input is configured to obtain the ventilation frequency of the subject (Addison: ¶ 0041, respiration rate. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive the ventilation frequency rather than calculate it, for the purpose of conserving processing resources, and since respiration rate is important for adjusting time windows as described in ¶ 0041).
Regarding claim 4, Addison-Turcott teaches all the features with respect to claim 1, as outlined above. Addison-Turcott further teaches wherein the processor is configured to determine the ventilation frequency of the subject by extracting an input signal baseline from the input signal and estimating the ventilation frequency from the input signal baseline, in particular from an arterial blood pressure baseline (Addison: ¶¶s 0035, 0036, respiratory rate is found in the modulation of the baseline B of the PPG waveform 21 - see Fig. 1. ¶ 0041 describes respiration rate as calculated or measured).
Regarding claim 5, Addison-Turcott teaches all the features with respect to claim 1, as outlined above. Addison-Turcott further teaches wherein the processor is configured to determine the ventilation frequency of the subject by extracting the ventilation frequency from the de-trended pulse height signal (Addison: ¶¶s 0035, 0036, respiratory rate is found in the modulation of the baseline B of the PPG waveform 21 - see Fig. 1. The baseline B may be tracked by following e.g. the peaks 28 of the PPG waveform 21 (Addison: ¶ 0036), which are still evident after normalizing according to the teachings of Turcott. Addison: ¶ 0041 describes respiration rate as calculated or measured).
Regarding claim 7, Addison-Turcott teaches all the features with respect to claim 1, as outlined above. Addison-Turcott further teaches wherein the signal input is configured to obtain as input signal a signal selected from the group of signals comprising an arterial blood pressure signal, a photoplethysmographic signal (Addison: Abstract, ¶ 0033), a blood flow signal, a Doppler ultrasound signal, a laser Doppler signal, a speckle-contrast signal, a ballistocardiographic signal, an accelerometer signal, a radio-frequency inductance signal or a bio-impedance signal acquired from the subject.
Regarding claim 8, Addison-Turcott teaches all the features with respect to claim 1, as outlined above. Addison-Turcott further teaches wherein the processor is configured to compute the pulse pressure variation from the de-trended pulse height signal or the filtered de-trended pulse height signal in 
Regarding claim 9, Addison-Turcott teaches all the features with respect to claim 8, as outlined above. Addison-Turcott further teaches wherein the processor is configured to compute the pulse pressure variation value in a computing window by computing the difference between the maximum value and the minimum value (Addison: ¶ 0038, subtracting the minimum amplitude from the maximum amplitude) or between an upper threshold value and a lower threshold value of the de-trended pulse height signal in the computing window, said upper threshold value being in a range of 75-99% and the lower threshold value being in a range of 1-25%.
Regarding claim 10, Addison-Turcott teaches all the features with respect to claim 8, as outlined above. Addison-Turcott further teaches wherein the processor is configured to compute the pulse pressure variation by dividing the computed pulse pressure variation values by the respective values of the pulse height baseline (Addison: ¶ 0038, “[t]he minimum amplitude of the cardiac pulses 22 may be subtracted from the maximum amplitude then divided by an average or mean value.” The average/mean value is the baseline as described in ¶¶s 0039 and 0040).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Addison-Turcott in view of US Patent Application Publication 2014/0323876 (“McGonigle”).
Regarding claim 6, Addison-Turcott teaches all the features with respect to claim 1, as outlined above. Addison-Turcott does not appear to explicitly teach wherein the processor is configured to filter the de-trended pulse height signal using a band pass filter around the ventilation frequency of the subject, in particular a band pass filter having an adaptive or predetermined center frequency and/or bandwidth, preferably a center frequency and/or bandwidth set based on the ventilation frequency.
McGonigle teaches band pass filtering around a determined respiration rate (¶ 0091).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to band pass filter the de-trended signal of the combination around a 
Regarding claim 11, Addison-Turcott teaches all the features with respect to claim 1, as outlined above. Addison-Turcott does not appear to explicitly teach wherein the processor is configured to derive the pulse height signal from the input signal by interpolation, in particular spline interpolation or linear interpolation, and low-pass filtering.
McGonigle teaches conditioning a signal by low pass filtering and interpolating (¶¶s 0055 and 0056).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the pulse height signal of Addison by interpolating and low pass filtering, as in McGonigle, for the purpose of preparing the signal for further analysis (McGonigle: ¶ 0055, low pass filtering e.g. to remove high frequency noise, ¶ 0056, interpolating to reduce the number of samples and/or smooth the signal).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed form PTO-892. For example, US Patent Application Publication 2011/0270097 (“Aboy”) describes the formula for calculating pulse pressure variation as claimed (¶ 0008, equation 1). Applicant is encouraged to review the cited document(s) prior to submitting a response to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREY SHOSTAK/Examiner, Art Unit 3791